Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Response to Arguments
Applicant's arguments in “Remarks – 10/12/2022- Applicant Arguments/Remarks Made in an Amendment”, with the Alert. There is an issue currently with elements incorrectly being read as clickable that will be resolved in the next chrome version.
Amendment After Final or under 37CFR 1.312, initialed by the examiner. - 10/12/2022", have been fully considered, but they are not persuasive, because of the following: 
Applicant’s amendment of claims necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 amendment recites wherein the memory layer covers top surfaces of the conductor layer and the heater.  According to claim 14 “the heater is electrically isolated from the memory layer”. In addition, according all figures and the disclosure of the application there are no physical contact between memory layer and the heater. Application disclosure actually discloses that the memory layer and the heater are separated using a dielectric material. Therefore, if this new amendment is meant to recite that the top surface of the heater is in direct contact with the memory layer it would be considered as a new matter.
If on the other hand, the amendment is simply reciting that the memory layer is located above the heater with no direct contact then the primary reference also teaches this limitation in Fig.9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-2, 4-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2008/0044632 A1; hereinafter Liu).

Regarding Claim 1, Liu (Fig 9A, and related figures as cited) discloses a phase-change memory device, comprising: 
a first electrode (222/430; Fig.9A, 19A; [0049]) and a second electrode (214/414); 
a memory layer comprising a phase-change material (horizontal part of 216/ 416b; [0050]), the memory layer being electrically coupled between the first electrode (222) and the second electrode (214); 
and 
a heater (218/418; [0050] heater is construed from [0059] (as indicated by the arrows in FIG. 9B), 218 heats the phase change material layer 216 to switch its stat) arranged near the memory layer (216/416) and configured to heat a programming region (region where 216 /416 is formed) of the memory layer in response to an electric current passing through the heater, wherein the memory layer (horizontal 216) covers top surface of the heater (218),
and the heater (218/418) is configured as a second heater coupled to a power source via an electric current path (where 230/426 is formed) not passing through the memory layer for repairing the programming region ([0059]); 
Liu (Fig.2A) does not particularly disclose a conductor layer being electrically coupled between the memory layer and the second electrode.
 Liu (Fig.20A) discloses a conductor layer (520b; Fig.20A), the conductor layer being electrically coupled between the memory layer and the second electrode (fig.20A and [0077] discloses conductive structure 520b between the second electrode 414 and phase-change material 416b), wherein the memory layer (416b) covers top surfaces of the conductor layer (520b);
wherein the conductor layer (520b) is configured for read and write operations of the programming region, and the heater is configured for repairing the programming region (this is a functional recitation limitation, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.). As the claimed structure read on the cited structure, the claimed functional limitation will not be patentable different than Liu. 
Therefore it would have been obvious in the art before the filling of the application to have a conductor layer being electrically coupled between the memory layer and the second electrode as taught in Fig.20A of Liu since it results in an improved connection between the electrode and memory layer.

Regarding Claim 2, The device according to claim 1, Liu (Fig.9A) discloses wherein the programming region of the memory layer (horizontal 216) is deposited on a surface of the second electrode (214).  
Regarding Claim 4, The device according to claim 3, Liu (Fig.20A) discloses wherein the conductor layer (520b) is positioned under the memory layer (416b) and electrically coupled between the programming region of the memory layer (416b) and the second electrode (414).
Regarding Claim 5, The device according to claim 3, Liu (Fig.20A) discloses wherein the conductor layer (520b) has a smaller cross- section in a plane parallel to the memory layer than the second electrode (414; vertical plane parallel to 416b).  
Regarding Claim 9, The device according to claim 1, Liu (fig.9A-B) discloses wherein the heater (218) surrounds the programming region of the memory layer (where 216 is formed) at least partially (see Fig.9B).  
Regarding Claim 10, The device according to claim 1, Liu (fig.9A; 20A) discloses wherein the heater is used to repair the programming region by heating the programming region in one or more cycles to eliminate voids such that an electric current path that passes through the conductor layer is re- established (In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.).
Regarding Claim 11, The device according to claim 1, Liu (fig.9A-B) discloses wherein the heater (218) includes a ring-shaped heating element (see Fig.9B).  
Regarding Claim 12, The device according to claim 1, Liu (fig.9A) discloses wherein the heater (218) is electrically isolated (217 isolates 218 from the top and bottom electrodes) from the first electrode (222) and the second electrode (214).  
Regarding Claim 13, The device according to claim 1, Liu (fig.19A-20A) discloses wherein a first terminal and a second terminal of28Client Ref No. 2019-00389-YMTCAttorney Docket No. 00283.0003.OOUS the conductor (end terminals of 520/520b ) are electrically coupled to the first electrode (430) and the second electrode (414), respectively (Fig.19A and 20A shows the electrical connections).  
Regarding Claim 14, The device according to claim 1, Liu (fig.9A) discloses wherein the heater (218) is electrically isolated (217 makes the isolation) from the memory layer (216).  
Regarding Claim 15, The device according to claim 1, Liu (fig.9A-22) discloses wherein the programming region (where 216/416 is formed) of the memory layer is arranged away from the first electrode (222/430; Fig.20A) and the second electrode (214/414; see last lines of [0077]).  
Regarding Claim 16, The device according to claim 1, Liu (fig.9A) discloses further comprising: an isolation layer (217) arranged between the memory layer (216) and the second electrode (214); wherein the heater (218) is formed within the isolation layer (217).  
Regarding Claim 17, The device according to claim 3, Liu (fig.9A, 20A) discloses further comprising: a third electrode and a fourth electrode (right and left 230) arranged at two opposite sides of the heater (218) and between the first electrode (222) and the second electrode (214), the third electrode and the fourth electrode (right and left 230) being electrically coupled to the heater (218), such that the electric current path is used during a repair operation of the programming region (In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279).
Regarding Claim 18, The device according to claim 1, Liu ([0039]) discloses wherein the heater (218) comprises a metallic heating element, a plastic heating element, or a composite heating element.  
Regarding Claim 19, The device according to claim 1, Liu (fig.9A-B) discloses wherein the memory layer (216) has a shape of a circular pillar, an oval pillar, a rectangular pillar, or a square pillar (see Fig.9B).  
Regarding Claim 20, The device according to claim 19, Liu (fig.9A-22) discloses wherein the programming region (where 216/416 is formed) of the memory layer is arranged away from an interface between the memory layer (216/416; Fig.20A) and the first electrode (222/430; Fig.20A) and an interface between the memory layer (216/416) and the second electrode (214/414; see last lines of [0077]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of OK et al. (US 2020/0395537 A1; hereinafter Ok).
Regarding Claim 6, The device according to claim 3, Liu (fig.9A) discloses wherein the conductor layer includes a conductor material like metals (titanium nitride (TiN), titanium aluminum nitride (TiAlN), titanium tungsten (TiW), platinum (Pt) or tungsten (W)) coupled between the memory layer (416b) and the second electrode (414).  
Liu does not mention semiconductor material can be used as the conductor layer.
Ok ([0079]) discloses that the conductive material can be both metal and/or polysilicon which is a semiconductive material.
Therefore it would have been obvious in the art before the filling of the application to have a conductor material to be a semiconductor material as taught by Ok since these are well known material which can be used interchangeably.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 28, 2022